Oo C6 ~~ WN A B&B WH NH YH

NY NY NNN ND NR ee ea ei a ea a
Nn vA F&F WY F§ BD 0 we wa DH A BR WH HH BSB BS

Case 2:18-cv-00992-RSL Document 82 Filed 12/13/19 Page 1 of 3

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NEIMAN NIX,
Plaintiff, No, 2:18-cv-00992-RSL

Vv.
STIPULATION AND ORDER OF

KYLE BODDY, and DRIVELINE BASEBALL DISMISSAL WITH PREJUDICE
ENTERPRISES, LLC, a Washington state
limited liability company,

Defendants.

 

 

 

 

I, STIPULTION
IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the
parties that, pursuant to Fed. R. Civ. P, 41(a)(1)(A)(ii), the above-referenced case should be
dismissed with prejudice and without an award of fees or costs to any party.

X
DATED this (3 ay of December, 2019.

STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE KELLER ROHRBACK L.L.P,
(2:18-cv-00992-RSL) - 1 1201 Third Avanue, Suite 3200
Sealtle, WA 98101-3052

TELEPHONE: (206) 623-1900
FACSIMILE: (206) 623-3384

 

COREE HSE Up ATE oy rane

ech eR es,
oO S&S ND HW BP |W PLP K

NY NY BP YN ND DO ee i a sa ea a ag
An WA FW YH —-— SF CO wo Ww DH HW BR WwW BP =@& BS

 

 

Case 2:18-cv-00992-RSL Document 82. Filed 12/13/19 Page 2 of 3

  

 

 

KELLER ROHRBACK L.L.P. Ay LEATHA
By s/David J_ Russell ~ By LM Lt Leia, a] is “aD,
David J. Russell, WSBA#17289 } née D. Reich, WSBA #41090
1201 Third Avenue, Suite 3200 “ 400 S. Rampart Blvd., Suite 400
Seattle, WA 98101-3052 Las Vegas, NV 89145
Telephone: 206-623-1900 Office: 702-889-7788
Fax: 206-623-3384 E-mail: lreich@kInevada,com

E-mail: drussell@kellerrohrback.com

IL ORDER
The parties having so stipulated and agreed, it is hereby SO ORDERED. The above-
referenced case is hereby DISMISSED with prejudice and without an award of fees or costs to
any party, The Clerk is directed to send copies of this Order to all counsel of record.

”
DATED this 7 day of December, 2019

Mk S CarxuakZ

The Honorable Robert S. Lasnik
United States District Court Judge

STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE KELLER ROHRBACK L.L.P.

(2:18-cv-00992-RSL) - 2 4201 Third Avenue, Suite 3200
Seattle, WA 98101-3052

TELEPHONE: (208) 623-1900
FACSIMILE: (206) 623-3384

 

SOONER UDR RR tine Oa dee
